IN THE
                         TENTH COURT OF APPEALS

                                No. 10-13-00183-CR
                                No. 10-13-00184-CR

ROSHANDA ROSHA CARR,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee



                        From the 19th District Court
                         McLennan County, Texas
                Trial Court Nos. 2009-971-C1 and 2011-347-C1


                          MEMORANDUM OPINION


      Roshanda Rosha Carr attempts to appeal her convictions for possession of a

controlled substance, cocaine, and for aggravated assault. TEX. HEALTH & SAFETY CODE

ANN. § 481.115 (West 2010); TEX. PENAL CODE ANN. 22.02 (West 2011). By letter dated

June 6, 2013, the Clerk of this Court notified Carr that these appeals were subject to

dismissal because the notice of appeal for each underlying conviction appeared

untimely. See TEX. R. APP. P. 44.3; 26.2(a)(1). The trial court’s judgment in case number
2009-971-C1 was signed and entered on January 10, 2011 and the notice of appeal was

filed on May 30, 2013. The trial court’s judgment in case number 2011-347-C1 was

signed and entered on May 31, 2011 and the notice of appeal was filed on May 30, 2013.

By the same letter, the Clerk warned Carr that unless a response showing grounds for

continuing the appeals was filed within 35 days of the date of the letter, the appeals

would be dismissed. Thirty-five days have passed and Carr has not filed a response.

        Accordingly, these appeals are dismissed.




                                         TOM GRAY
                                         Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed July 12, 2013
Do not publish
[CR25]




Carr v. State                                                                    Page 2